Citation Nr: 0503585	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  94-41 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increase in a 20 percent rating 
assigned for a duodenal ulcer with gastric distention.   
 
2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to January 
1975 and from July 1975 to October 1986.  From January 1975 
to July 1975, he served with the Coast Guard Reserve on 
inactive duty training.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 RO rating decision 
which, in pertinent part, denied an increase in the 20 
percent rating assigned for the veteran's service-connected 
duodenal ulcer with gastric distention and denied a TDIU 
rating.  In May 2000, the Board, in pertinent part, remanded 
these issues to the RO for further development.  In July 
2004, the veteran testified at a Travel Board hearing before 
the undersigned sitting at the RO.  

A February 2004 RO decision continued the denial of the 
issues of entitlement to an increase in a 20 percent rating 
for a duodenal ulcer and entitlement to a TDIU rating.  The 
RO also specifically addressed increased ratings for a 
cervical spine disability and a lumbar spine disability.  The 
issues of entitlement to an increase in a 10 percent rating 
for a cervical spine disability and entitlement to an 
increase in a 10 percent rating for a lumbar spine disability 
are the subject of the remand at the end of the decision.  

FINDINGS OF FACT

1.  The veteran's service-connected duodenal ulcer with 
gastric distention is no more than moderate in degree.  

2.  The veteran's service-connected disabilities are a 
duodenal ulcer with gastric distention (rated 20 percent); 
gout (rated 20 percent); a skin condition (rated 10 percent); 
a cervical spine disability (rated 10 percent); a lumbar 
spine disability (rated 10 percent); otitis externa, left 
(rated 0 percent); postoperative residuals of an appendectomy 
(rated 0 percent); and Achilles tendinitis (rated 0 percent).  
The combined disability rating is 50 percent.  

3.  The veteran's combined disability rating does not meet 
the percentage requirements for consideration of a TDIU 
rating on a schedular basis, and the case does not involve an 
exceptional or unusual disability picture as would warrant 
the Board referring the case for extraschedular 
consideration.  

4.  The veteran's service connected disabilities, singly or 
in combination, are not so severe as to preclude him from 
substantially gainful employment consistent with his 
experience and college education.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
duodenal ulcer with gastric extension have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7305 (2004).  

2.  The criteria for a TDIU rating have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3,341, 4.16 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from July 1971 to January 
1975 and from July 1975 to October 1986.  From January 1975 
to July 1975, he served with the Coast Guard Reserve on 
inactive duty training.  

His service medical records show treatment for various 
gastrointestinal problems including an ulcer.  

VA treatment records dated from October 1986 to December 1986 
show treatment for several disorders including 
gastrointestinal complaints.  The veteran underwent a VA 
general medical examination in December 1986.  The diagnoses 
included peptic ulcer (history), degenerative disc disease of 
the lumbar and cervical spine.  

In January 1987, the RO granted service connection with a 
noncompensable (0 percent) rating for a duodenal ulcer; 
service connection with a 10 percent rating for degenerative 
arthritic changes of the cervical and lumbar spine; service 
connection with a 10 percent rating for acne; and service 
connection with a noncompensable (0 percent) rating for an 
appendectomy scar.  

VA treatment records dated from January 1987 to August 1987 
show treatment for several disorders.  

In October 1987, the RO granted service connection with an 
assigned noncompensable (0 percent) rating for otitis 
externa, left.  

Private and VA treatment records dated from July 1989 to 
December 1990 refer to treatment for several disorders.  The 
veteran underwent a VA general medical examination in 
December 1990.  The diagnoses included healed duodenal ulcer 
(history), degenerative lumbosacral arthritis (history), and 
post-gouty arthritis of the right ankle and left elbow.  

In February 1991, the RO increased the rating assigned for 
the veteran's service-connected duodenal ulcer to 10 percent.  

VA and private treatment records dated from February 1991 to 
December 1991 indicate that the veteran continued to receive 
treatment for multiple disorders.  

In January 1992, the RO granted service connection and a 
noncompensable (0 percent) rating for gout.  

Private and VA treatment records dated from March 1992 to May 
1992 refer to continued treatment.  

In June 1992, the RO increased the rating for the veteran's 
service-connected gout to 20 percent.  

Private and VA treatment records dated from July 1992 to 
April 1993 show treatment for disorders, including service-
connected disorders.  The veteran underwent a VA general 
medical examination in May 1993.  The diagnoses included 
degenerative joint disease, multiple joints from history to 
be reviewed when X-rays were seen; prepyloric ulcer with 
marked gastric distention; gout from history: and eczema, 
anterior and posterior chest walls, minimal.  A May 1993 VA 
orthopedic examination report referred to degenerative joint 
disease and mixed gouty arthritis of multiple joints 
including the cervical spine and lumbar spine and both feet.  

In May 1993, the RO re-characterized the veteran's service-
connected ulcer disorder as a duodenal ulcer with gastric 
distention and increased the rating to 20 percent.  

VA treatment records dated from May 1993 to July 1995 show 
treatment for various service-connected disorders including 
ulcer disease.  The veteran underwent a VA spine examination 
in July 1995.  The diagnoses were gout with degenerative 
arthritis of the cervical and lumbar spine.  

The veteran underwent a VA gastrointestinal examination in 
August 1995.  He complained of abdominal discomfort on and 
off.  The veteran also reported that acid would come up into 
his mouth, that he had retrosternal discomfort, and that he 
had heartburn on almost a daily basis.  He indicated that he 
took antacids, Zantac, and Carafate.  It was noted that he 
complained of abdominal pain, on and off, and that he denied 
any hematemesis, melena, or hematochezia.  The veteran 
reported that his current weight was 266 pounds and that his 
maximum weight was 266 pounds in the past year.  The examiner 
noted that the veteran was not presently anemic, that there 
was no periodic vomiting, and that there was no recurrent 
hematemesis or melena.  The examiner indicated that the area 
of the veteran's pain was in the epigastric area and that 
there was also retrosternal burning.  It was noted that the 
retrosternal burning occurred almost daily and that the 
epigastric pain occurred on and off.  Additionally, it was 
reported that the retrosternal burning, indigestion, and 
heartburn occurred on a daily basis and that epigastric pain 
was noted after meals when the veteran would experience a lot 
of abdominal distention.  The examiner noted that the 
abdominal examination revealed an obese abdomen with scar 
tissue from a previous appendectomy in the right quadrant 
area.  There were good bowel sounds.  The diagnoses were 
reflux esophagitis, peptic ulcer disease with the possibility 
of a gastric outlet obstruction.  

In September 1995, the RO granted a 10 percent rating for 
veteran's service-connected cervical spine disability and a 
10 percent rating for his service-connected lumbar spine 
disability.  

The veteran underwent a VA spine examination in April 1997.  
The diagnoses were degenerative arthritis of the cervical and 
lumbar spines of a mild degree with resulting pain in an 
episodic pattern.  A May 1997 VA neurological examination 
report related diagnoses of degenerative changes in the 
cervical spine and degenerative changes in the lumbar spine.  

In September 1997, the veteran submitted his current claim 
for an increased rating for his service-connected duodenal 
ulcer with gastric distention.  

In March 1998, the veteran submitted his current claim for a 
TDIU rating.  He reported that he completed four years of 
high school and four years of college.  The veteran indicated 
that he had been he last worked full-time in June 1997.  He 
indicated that he became too disabled to work in December 
1986.  The veteran also submitted multiple rejection letters 
from potential employers.  

VA treatment records dated from February 1998 to November 
2000 show treatment for multiple disorders including 
gastrointestinal problems.  The veteran underwent a VA 
gastrointestinal examination in December 2000.  He reported 
that he had at least a twelve-year history of abdominal pain, 
bloating, and gas problems.  The veteran stated that he used 
a lot of Ranitidine and Prilosec.  He also indicated that he 
had constipation and that he had to use laxatives frequently.  
The examiner reported that the veteran's abdomen was markedly 
obese and that he had a right lower quadrant scar from 
previous surgery.  The examiner indicated that no organs or 
masses were palpable and that bowel sounds were normal.  The 
examiner stated that no hernias were elicited in the inguinal 
areas.  As to an impression, the examiner noted that the 
veteran had many complaints and that he was very 
knowledgeable about his illnesses.  It was noted that the 
veteran main complaint was abdominal distention which he 
attributed to gas and would produce abdominal pain.  

The veteran underwent another VA gastrointestinal examination 
in February 2001.  It was noted that his main complaints were 
bloating of the abdomen, being very gassy, and upper and 
lower abdominal pain radiating upward into the chest.  He 
reported that such would occur on a daily basis.  The veteran 
stated that he was taking Ranitidine, Prilosec, and Carafate.  
The examiner reported that on questioning of the veteran, he 
did not complain of vomiting.  It was noted that there had 
been no hematemesis or melena.  The veteran stated that he 
would be constipated and that he would need to use laxatives 
at least twice a day.  He reported that that the pain would 
become more severe with his distention of the abdomen.  The 
veteran indicated that there had been no weight loss or gain 
and that he had maintained his weight.  It was noted that 
there was no history of anemia.  

The examiner reported that the veteran's last two CBC 
hemoglobin repots in October 2000 and December 2000 had been 
within normal limits.  The examiner indicated that the 
veteran's abdomen was markedly obese and that there were no 
organs or masses palpable.  There was tenderness in the left 
and right lower quadrants as well as in the epigastrium.  The 
examiner stated that there was no grading or rebound and that 
the bowel sounds were normal.  It was noted that a January 
2001 gastrointestinal series revealed minimal distention of 
the antrum of the stomach and that there was a questionable 
small ulcer along the superior margin of the duodenal bulb 
which was not seen on all films, but when seen, appeared 
characteristic of a benign ulcer.  As to an impression, the 
examiner stated that as far as the veteran's symptoms were 
concerned, they occurred daily with pain and bloating a daily 
occurrence.  In a February 2001 addendum, it was noted that 
the veteran underwent an esophagogastroduodenoscopy.  The 
impression was gastroesophageal reflux disease.  

VA treatment records dated from December 2001 to December 
2003 refer to continued treatment.  

The veteran underwent a VA gastrointestinal examination in 
December 2003.  He complained of intermittent heartburn, 
intermittent bloating and gassiness, and very occasional 
abdominal cramping.  The veteran reported that his abdomen 
was normal and that his weight had been going up because he 
was unable to exercise.  He stated that he did not have any 
nausea or vomiting or true abdominal pain.  It was noted that 
he bowels had been stable and that there had not been any 
rectal bleeding or change in bowel pattern.  The examiner 
reported that the veteran was well developed, well nourished, 
obese, and in no acute distress.  His weight was 266 pounds.  
The examiner indicated that the veteran had a hugely obese 
abdomen with no masses or tenderness.  The examiner noted 
that the bowel sounds were quiet and that the liver and 
spleen were not palpably enlarged.  It was noted that there 
was no spasm or rebound and that there was a well-healed 
right lower quadrant scar secondary to surgery for a ruptured 
appendix.  The diagnoses were peptic ulcer disease, chronic; 
minimal sliding hiatus hernia; and probable acid reflux 
syndrome.  The examiner commented that it was his opinion 
that the veteran's condition was not a disabling issue.  The 
examiner stated that he reviewed the examination report of 
August 1995 which suggested that there was a gastric outlet 
obstruction.  The examiner stated that he felt that the 
majority of the veteran's symptoms were associated with acid 
reflux symptomatology secondary to a hiatus hernia and 
hyperacidity and obesity.  The examiner noted that in his 
opinion, the veteran's condition was basically stable.  

The veteran also underwent a VA spine examination in December 
2003.  He complained of back pain, neck pain, and bilateral 
foot pain secondary to gout and diabetes.  The examiner 
reported that examination of the neck showed that he had 90 
degrees of right and left rotation and 40 degrees of flexion 
and extension.  It was noted that there was no reflex, 
sensory, or motor defects.  The examiner indicated that there 
were no cervical compression findings and no weaknesses in 
the upper extremities.  As to the veteran's back, the 
examiner stated that he had 80 degrees of flexion 20 degrees 
of right and left bending, 15 degrees of extension, and 10 
degrees of rotation, right and left.  The examiner noted that 
there was no reflex, sensory, or motor defects and that the 
veteran had good gluteales.  It was reported that he had good 
heel raising and poor toe raising.  The examiner stated that 
there was a negative straight leg-raising test and that the 
foot examination showed a bilateral decrease in toe raising 
secondary to pain.  The examiner indicated that there was no 
specific swelling and that there was tenderness around the 
mid tarsal joints of both feet.  

As to diagnoses, the examiner indicated that the veteran had 
degenerative arthritis of the cervical spine and most likely 
gouty arthritis in the feet, as well as possible diabetic 
neuropathy.  The examiner noted that the veteran did not work 
and that he did computer work when he was able to, but that 
he had lost his job since then and was unable to find an 
appropriate job in the computer industry.  The examiner 
stated that the veteran was able to do the activities of 
daily living and that he did not use medical aids.  The 
examiner noted that the DeLuca provisions were applied and 
that the veteran had pain in all areas, at which time it 
could be severe and would reduce functional capacity to a 
degree that he was unable to state.  It was noted that the 
specific joints affected by gout were most likely the 
metatarsal phalangeal joint of the large toe of the right 
foot.  The examiner also stated that the veteran might be 
suffering some gout in the lower back and neck as well, but 
that he was unable to so state with any degree of certainty.  

Private and VA treatment records dated from February 2004 to 
July 2004 refer to continued treatment.  

At the July 2004 Board hearing, the veteran testified that he 
took multiple medications for his stomach problems.  He 
stated that the medication he was taking for his skin 
problems had caused his digestive problem.  The veteran 
reported that if he did not take his medication, he could not 
digest his food.  He noted that he had a huge stomach and 
that he was constantly bloated.  He also reported that he had 
acid reflux.  The veteran indicated that he was in terrible 
pain and that when he would eat anything he would blow up and 
have pain.  He reported that he would have stomach pain every 
time he ate if he didn't take his medication.  He also noted 
that he had frequent heartburn.  The veteran stated that his 
weight had presently increased and that he had a pretty 
normal appetite.  

The veteran further reported that his stomach problem 
affected his employability, as he had to go to the bathroom 
three or four times a day.  He stated that he went back to 
driving taxis and limousines because that was the only work 
he could find.  The veteran noted that physicians had told 
him that he was not supposed to work in such manner because 
of his skin problems.  He indicated that he had a four-year 
degree in computer information systems, but that he had not 
been able to find any occupation except for driving 
limousines.  The veteran indicated that he had a job in 2002 
in computers, but that he lost it.  

II.  Analysis

Increased Rating for Duodenal Ulcer with Gastric Distention

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A 20 percent rating is warranted for a duodenal ulcer which 
is moderate; with recurring episodes of severe symptoms two 
to three times a year averaging 10 days in duration or with 
continuous moderate manifestations.  A 40 percent rating 
requires a duodenal ulcer which is moderately severe; less 
than severe symptoms but with impairment of health manifested 
by anemia and weight loss, or with recurrent incapacitating 
episodes averaging 10 days or more in duration at least four 
or more times a year.  38 C.F.R. § 4.114, Diagnostic Code 
7305.  

The recent December 2003 VA gastrointestinal examination 
report noted that the veteran complained of intermittent 
heartburn, intermittent bloating and gassiness, and very 
occasional abdominal cramping.  He reported that his weight 
had been going up due to an inability to exercise, that he 
did not have any nausea or vomiting or true abdominal pain; 
and that there had not been any rectal bleeding.   The 
diagnoses were peptic ulcer disease, chronic; minimal sliding 
hiatus hernia; and probable acid reflux syndrome.  The 
examiner specifically commented that it was his opinion that 
the veteran's ulcer disorder was not a disabling issue and 
that his condition was basically stable.  

Other recent treatment records as well as VA gastrointestinal 
examination reports dated in December 2000 and February 2001, 
do not show any anemia or weight loss.  Although there were 
references to daily occurrences of symptoms including 
bloating and pain, recurrent incapacitating episodes 
averaging 10 days or more in duration were also not shown.  

The evidence as a whole shows that the veteran's duodenal 
ulcer with gastric distention is not more than moderate 
within the meaning of Diagnostic Code 7305, and thus no more 
than a 20 percent rating may be assigned at this time.  
Symptomatology indicative of a moderately severe duodenal 
ulcer, as required for a 40 percent rating, are clearly not 
demonstrated.  As noted above, there is no evidence of anemia 
and weight loss, or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  As the preponderance of the evidence is 
against the claim for an increase in a 20 percent rating for 
a duodenal ulcer with gastric distention, the benefit-of-the-
doubt rule does not apply and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

B.  TDIU Rating

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  Where these percentage requirements are not 
met, entitlement to the benefits on an extraschedular basis 
may be considered when the veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the veteran's background including his employment and 
educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  The 
Board does not have the authority to assign an extraschedular 
TDIU rating in the first instance, although appropriate cases 
must be referred to the Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service for such 
extraschedular consideration.  Bowling v. Principi, 15 
Vet.App. 1 (2001).

The veteran's service-connected disabilities are a duodenal 
ulcer with gastric distention (rated 20 percent); gout (rated 
20 percent); a skin condition (rated 10 percent); a cervical 
spine disability (rated 10 percent); a lumbar spine 
disability (rated 10 percent); otitis externa, left (rated 0 
percent); postoperative residuals of an appendectomy (rated 0 
percent); and Achilles tendinitis (rated 0 percent).  The 
combined disability rating is 50 percent.  Therefore, he does 
not satisfy the percentage rating standards for a TDIU rating 
under 38 C.F.R. § 4.16(a).  

The Board must consider whether, under 38 C.F.R. § 4.16(b), 
referral to the designated VA official for consideration of a 
TDIU rating on an extraschedular basis is warranted.  
Bowling, supra.  

The evidence shows that the veteran attended college for four 
years.  In his claim for a TDIU rating, he reported that he 
last worked full-time in June 1997 and that he felt that he 
became too disabled to work in December 1986.  However, at 
the July 2004 Board hearing, he stated that he presently went 
back to driving taxies and limousines because that was the 
only work he could find.  He also indicated that he had 
worked in a computer position in 2002, although he indicated 
that he lost that job.  In addition to the veteran's service-
connected disorders, he also has non-service-connected 
ailments which contribute to his overall disability picture.  
Impairment from non-service-connected disabilities may not be 
considered in support of a claim for a TDIU rating.  

In considering whether impairment from the veteran's service-
connected disorders alone precludes employment, the Board 
finds that the evidence as a whole does not establish that 
the veteran's service-connected duodenal ulcer with gastric 
distention, gout, skin condition, cervical spine disability, 
lumbar spine disability, left ear otitis externa, 
postoperative residuals of an appendectomy, and Achilles 
tendinitis, render him unable to secure and follow a 
substantially gainful occupation.  As noted above, the 
veteran is apparently presently working driving taxies or 
limousines.  Additionally, a December 2003 VA 
gastrointestinal examination report noted that the veteran's 
ulcer disorder was not a disabling condition.  Although the 
veteran has limitation of motion of the cervical spine and 
lumbar spine as well as gout as shown by a December 2003 VA 
spine examination report, he is still apparently able to 
drive taxies or limousines.  The Board notes that the sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet.App. 361 (1993).  

In the absence of evidence that the veteran's service-
connected disabilities alone render him unemployable, 
referral of the case to the Director of Compensation and 
Pension service for consideration of a TDIU rating on an 
extraschedular basis is not warranted.  As the preponderance 
of the evidence is against the claim for a TDIU rating, the 
benefit-of-the doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

III.  Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) indicates, 
generally, that four elements are required for proper VCAA 
notice: (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to his 
claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  In a November 1998 
statement of the case, a June 2003 letter, a July 2003 
supplemental statement of the case, a February 2004 
supplemental statement of the case, and at the Board hearing 
held in July 2004, the veteran was effectively furnished 
notice of the types of evidence necessary to substantiate his 
claims as well as the types of evidence VA would assist him 
in obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to an 
increase in a 10 percent rating for a duodenal ulcer with 
gastric distention and entitlement to a TDIU rating.  The 
discussions in the rating decision, the statement of the 
case, the supplemental statements of the case, and at the 
hearing held in July 2004 have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
substantially met.  Any deficiencies constitute no more than 
harmless error.

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the requests for information.  
Therefore, further delay in the adjudication of this case is 
not warranted.  


ORDER

An increased rating for a duodenal ulcer with gastric 
distention is denied.  

A TDIU rating is denied.  


REMAND

The Board notes that a February 2004 RO decision 
(supplemental statement of the case) continued the denial of 
the issues decided above.  In reference to the claim for a 
TDIU rating, the RO specifically addressed the issues of 
increased ratings for a cervical spine disability and for a 
lumbar spine disability.  At the July 2004 Board hearing, the 
veteran indicated that he wished to use the hearing to 
express his disagreement with the denial of those issues by 
the RO.  The Board notes that the RO has not issued a 
statement of the case as to the issues of entitlement to an 
increase in a 10 percent rating for a cervical spine 
disability and entitlement to an increase in a 10 percent 
rating for a lumbar spine disability.  Thus the Board must 
return the case to the RO for issuance of a statement of the 
case and to give the veteran the opportunity to complete an 
appeal as to such issues.  Manlincon v. West, 12 Vet.App. 
238.  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following:  

The RO should issue a statement of the 
case to the veteran and his representative 
on the issues of entitlement to an 
increase in a 10 percent rating for a 
cervical spine disability and entitlement 
to an increase in a 10 percent rating for 
a lumbar spine disability.  If, an only 
if, the veteran completes an appeal of 
these issues, the RO should return the 
case to the Board for appellate review of 
the issues.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).



	                     
______________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


